TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00216-CV



                                     Randal Mach, Appellant

                                                   v.

                             The County of Bastrop, Texas, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
     NO. 11, 949, HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Randal Mach seeks to appeal a final summary judgment that was signed

on January 28, 2015. According to the clerk record’s record, no post-judgment motion was filed,

and consequently, Mach’s deadline to file his notice of appeal was February 27, 2015. See Tex. R.

App. P. 25.1 (appeal is generally perfected in civil case when notice of appeal is filed within 30 days

after judgment is signed); 26.1(a) (when motion for new trial or other post-judgment motion is filed,

notice appeal must be filed within 90 days after judgment is signed). Mach did not file his notice

of appeal until March 24, 2015.1




       1
          Mach’s deadline to file his notice of appeal could have been extended if, no later than
March 16, 2015, he had filed either a notice of appeal or a motion for extension of time. See Tex.
R. App. P. 26.3 (allowing fifteen-day extension of notice of appeal deadline on appellant’s motion);
see also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (motion for extension of time implied
when appellant files notice of appeal within fifteen days of deadline for filing notice of appeal). Mach
never sought an extension of time and his notice of appeal was filed outside of this fifteen-day window.
               On June 17, 2015, the Clerk of this Court sent a letter to Mach, stating that it appeared

from the clerk’s record that his notice of appeal was not timely filed and that, as a result, we lacked

jurisdiction over his appeal. See Tex. R. App. P. 25.1(b) (filing of notice of appeal invokes appellate

jurisdiction). The Clerk requested a response from Mach no later than June 29, 2015, and advised

Mach that he must inform the Court of the basis on which jurisdiction exists or his appeal would be

dismissed for want of jurisdiction. To date, Mach has not responded to our request. Because Mach’s

notice of appeal is untimely, this Court lacks jurisdiction to consider this appeal. Accordingly, we

dismiss the cause for want of jurisdiction. See Tex. R. App. P. 42.3.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: July 17, 2015




                                                  2